Citation Nr: 1440499	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  10-24 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to service-connected left knee disability.


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to April 1984, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In connection with his appeal, the Veteran requested and was scheduled for a hearing before a Decision Review Officer.  In August 2010, prior to the hearing, the Veteran withdrew his request.

In June 2012, the Board reopened the claim seeking service connection for a back disability, to include as secondary to service-connected left knee disability, and remanded the claim for additional development.  The Board remanded the claim again in January 2014 for additional development.  All development was substantially completed; however, as discussed below, further development is required before the Board can adjudicate the claim.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To schedule a VA Compensation and Pension examination.

In January 2014, the Board found that the opinion provided in the July 2012 VA Compensation and Pension examination report was inadequate and remanded the claim to obtain an addendum opinion addressing the etiology of the Veteran's back disability.  An addendum opinion was received in January 2014; however, this opinion is also inadequate for rating purposes.  Specifically, the examiner failed to indicate whether the Veteran's service-connected left knee disability aggravated the Veteran's claimed back condition.  As such, the examination report is inadequate for rating purposes and a remand is necessary to obtain an opinion addressing the nature and etiology of the Veteran's back disability.

Accordingly, the case is REMANDED for the following action:

1. Associate all VA records dated from February 2014 to the present with the VBMS electronic claims file.

2. Schedule the Veteran for a VA Compensation and Pension examination to determine the nature and etiology of his back disability.  The examination should be conducted by a different VA examiner than the one who provided the July 2012 and January 2014 opinions.

Send a copy of this remand to the examiner and provide the examiner with access to the VBMS electronic claims file.  The examiner must indicate review of the VBMS electronic claims file.

The examiner should opine as to the relationship, if any, between the Veteran's back disability and his service-connected left knee disability.

To the extent possible, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that a back disability was proximately caused by the Veteran's service-connected left knee disability.

If the Veteran's service-connected left knee disability did not proximately cause the back disability, the examiner must opine whether is at least as likely as not (50 percent or greater probability) that the back disability was aggravated (permanently worsened beyond its natural progression) by the Veteran's service-connected left knee disability.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In providing the rationale, the examiner should refer directly to the Veteran's credible and competent reports that his back pain worsened when his left knee gave out at work and caused him to fall on his left side.  The examiner should ensure that facts referenced in support of the opinion are accurate.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. When the development requested has been completed, the claim for entitlement to service connection for a back disability, to include as secondary to service-connected left knee disability, should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



